DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 1 reference character “32” has been used to designate both the electrical measurement signal and the input of the evaluation unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims, such as “wherein”.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
On page 10, line 9, “42” should be replaced with --44--.
Reference character “24” has been used to designate both the position encoder (see page 9, line 5) and the input of the evaluation unit (see page 9, line 22).
Appropriate correction is required.

Claim Objections
Claims 9-13 are objected to because of the following informalities:  
In claim 9, line 3, “the error code” lacks antecedent basis in the claim.
Claims 11-13 should be amended to depend upon claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 14, it is unclear if the limitation “at least one first position encoder” refers to the “at least one position encoder” recited in line 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begin et al. (US 5,258,707).

Regarding claims 1 and 14, Begin et al. discloses an evaluation unit (see Fig. 3) for a magnetostrictive displacement sensor (element 10, Fig. 1) for determining a position of at least one position encoder (element 20, Fig. 1), the evaluation unit having: an input for receiving an electrical measurement signal generated by the magnetostrictive displacement sensor, wherein the electrical measurement signal comprises a position signal (i.e., received pulse T1, Fig. 4b) representing a position of a position encoder movable relative to a magnetostrictive device component and a reference signal (i.e., received pulse T2, Fig. 4b) representing a reference position, a first evaluation branch (see Fig. 3) for evaluating the measurement signal, wherein the first evaluation branch is adapted to determine a position signal time of flight of the position signal and a first reference signal time of flight of the reference signal, and a processor unit (element 50, Fig. 3) that is adapted to determine the position of the position encoder from the position signal time of flight, wherein the evaluation unit has a second evaluation branch (see Fig. 3) that is adapted to determine a second reference signal time of flight of the reference signal; and wherein the processor unit is adapted to determine a deviation of the first reference signal time of flight from the second reference signal time of flight. Further, the device of Begin et al. can be assumed to inherently perform the claimed method. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP § 2112.02).
Regarding claim 3, Begin et al. discloses an evaluation unit, wherein the processor unit is adapted to determine the position of the position encoder while considering the first reference signal time of flight and/or the second reference signal time of flight (see Step 90, Fig. 5).
Regarding claim 4, Begin et al. discloses an evaluation unit, wherein at least one of the first evaluation branch and the second evaluation branch is adapted to determine the signal times of flight while using a trigger signal of a pulse transmitter of the magnetostrictive displacement sensor that is adapted to emit at least one current pulse to a first end of the magnetostrictive device component (see Fig. 3).
Regarding claim 5, Begin et al. discloses an evaluation unit, wherein the evaluation unit has at least one digitizing unit for digitizing the measurement signal (see Fig. 3 and col. 4, lines 35-36).
Regarding claim 7, Begin et al. discloses an evaluation unit, wherein a first digitizing unit is connected upstream of the first evaluation branch and a second digitizing unit is connected upstream of the second evaluation branch (see Fig. 3 and col. 4, lines 35-36).
Regarding claim 9, Begin et al. discloses an evaluation unit, wherein the second evaluation branch has an interface that is adapted to forward the second reference signal time of flight (see Fig. 3).
Regarding claim 10, Begin et al. discloses a magnetostrictive displacement sensor (element 10, Fig. 1) for determining a position of at least one position encoder (element 20, Fig. 1) having a magnetostrictive device component (element 22, Fig. 1) that extends along a measurement path and is configured to conduct mechanical pulses triggered by magnetostriction; a transducer (element 32, Fig. 1) arranged in the region of a first end of the magnetostrictive device component for the detection of mechanical pulses propagating in the magnetostrictive device component and for converting the mechanical pulses into an electrical measurement signal, a pulse transmitter (element 30, Fig. 1) for emitting at least one current pulse to the first end of the magnetostrictive device component for the induction of a first radial magnetic field around the magnetostrictive device component, at least one position encoder movable relative to the magnetostrictive device component for triggering a first mechanical pulse in the magnetostrictive device component, wherein the magnetostrictive displacement sensor has an evaluation unit (see Fig. 3).
Regarding claim 11, Begin et al. discloses a magnetostrictive displacement sensor, wherein the reference signal is generated by a reflection (element 28, Fig. 1) of the first mechanical pulse at a second end of the magnetostrictive device component (see col. 3, lines 18-21).
Regarding claim 12, Begin et al. discloses a magnetostrictive displacement sensor, wherein the reference signal is generated by a second mechanical pulse triggered by a reference magnet (see col. 5, lines 63-65) arranged at a predefined distance from the first end of the magnetostrictive device component (see col. 5, lines 63-65).
Regarding claim 13, Begin et al. discloses a magnetostrictive displacement sensor, wherein the reference signal is generated in the transducer by the magnetic field induced by the current pulse (see col. 3, lines 18-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Begin et al. (US 5,258,707) in view of Hubrich (DE 10 2007 031 787 A1).

Regarding claim 2, even assuming arguendo, without conceding, that Begin et al. does not disclose outputting an error signal on the basis of the deviation of the first reference signal time of flight from the second reference signal time of flight, Hubrich shows that this feature is well known in the art. Hubrich discloses an evaluation unit (element 20, Fig. 1), wherein the processor unit is adapted to output an error signal on the basis of the deviation of the first reference signal time of flight from the second reference signal time of flight (see par. [0015]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, providing malfunction notification.
Regarding claim 8, Begin et al. discloses an evaluation unit, wherein the second evaluation branch is adapted to determine a deviation of the second reference signal time of flight from a predefined desired signal time of flight (see Figs. 3 and 5). 
Even assuming arguendo, without conceding, that Begin et al. does not disclose outputting an error code on the basis of the deviation of the second reference signal time of flight from the desired signal time of flight, Hubrich shows that this feature is well known in the art. Hubrich discloses an evaluation unit (element 20, Fig. 1) to output an error code on the basis of the deviation of the second reference signal time of flight from the desired signal time of flight (see par. [0015]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, providing malfunction notification.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Begin et al. (US 5,258,707).
Regarding claim 6, even assuming arguendo, without conceding, that Begin et al. does not disclose a common digitizing unit is connected upstream of the first evaluation branch and the second evaluation branch, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved integration, space optimization and miniaturization of the device.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baluja (US 2022/0120621), Kraehe et al. (US 2021/0231468), Grahl et al. (US 2020/0263710), Southward et al. (US 2005/0114053), Begin (US 5,274,328), Begin et al. (US 5,406,200; US 5,998,991) disclose magnetostrictive detectors.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
9/19/2022